This is a companion case to People v. Peck,ante, p. 638, [185 P. 881]. [1] On a separate trial this defendant was convicted and sentenced to the penitentiary for an indeterminate period. The appeal is from said judgment. No argument, either oral or written, has been submitted in this court in behalf of appellant. His counsel appeared at the time set for the hearing, but declined to make any argument. We have, nevertheless, examined the record and have found abundant evidence to support the verdict. It may be stated further that we have discovered no prejudicial error, and we know of no reason why we should disturb the conclusion reached in the trial court.
The judgment is affirmed.